ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
Allowable Subject Matter
Claims 1, 5, 60-61, 63, 65, 33, 59, and 70-73 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose determine, based on the plurality of images, a brightness level of light from the window of the room; select, from a database of recommendations, a recommendation to adjust or modify the position of the chair in the room to capitalize on or avoid the brightness level of light. While it was known at the time the invention was filed to detect a level of light from a window in a room using image analysis, recommendations to adjust the position of a chair was not suggested in response to the detection. Instead, common recommendations include raising/lowering/dimming blinds/shades, adjusting light fixtures, or changing the location of light fixtures, or adding light fixtures. Therefore, the claims are considered novel and patentable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20090172756 suggests determining level of light, and modifying lighting, rather than relocating furniture; Gildein US9,612,849 B1 suggests raising/lowering shade and moving chair; US2009/0172756 A1 suggests dimming light at windows, but does not suggest moving a chair at Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 
	
/Alison Slater/Primary Examiner, Art Unit 2487